PER CURIAM.
We affirm the order denying Timothy Dewayne Gatlin’s motion to correct illegal sentence as to all issues in that order. We conclude, however, that the sentence may be illegal to the extent that it requires two years of probation to be served in “PAR lockdown.” This record does not establish what was intended by this language. We are concerned that the two-year period may exceed the permissible period for a drug rehabilitation program. See § 948.03(7)(a), Fla. Stat. (1995). Likewise, we are concerned that “lockdown” and probation may not be compatible concepts. This issue was raised by Mr. Gatlin, although in a rather confusing pleading. On remand, the trial court shall address these issues in a separate order within thirty days of our mandate.
Affirmed in part, reversed in part, and remanded.
ALTENBERND, A.C.J., and WHATLEY and CASANUEVA, JJ„ Concur.